Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 21-40 are pending in this Office Action. Claims 1-20 are cancelled.
Examiner Note: 
- A processor is interpreted as a hardware in TC2400.
 

DETAILED ACTION

Response to Arguments

Objection: 
The applicant's amendment and remarks filed on 12/14/2020. Therefore the previous objection is withdrawn except as noted below.

112 Rejection: 
The applicant's amendment and remarks filed on 12/14/2020. Therefore the 35 U.S.C. the previous rejection is withdrawn.

Prior Art Reiection:
 	Applicant's arguments to rejected claims have been fully considered but they are deemed not persuasive. Please see the new mapping in below.

Claim Objections
Claims 24 objected to because of the following informalities:  
Regarding to claim 24:
	The phrase "the the incident data" should be -- the incident data --. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 21-22, 24-28, 30-34, 36-37, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (US20070294258) hereafter referred to as Caldwell, in view of Olivarez (US20120078662) hereafter referred to as Olivarez.
Regarding to claim 21:
Caldwell teaches A system for post-incident analysis of an incident associated with one or more devices or one or more services of a communications network, comprising ([0022] FIG. 1, the system 20 includes an application server 22. [0023] each incident report has a routing profile that specifies a chain of reviewers for that report. After an incident report 44 is created, it is submitted to the application server 22 … The application server 22 then distributes the incident report to the reviewers (e.g., the users 38 and 40) in the order specified in the routing profile):
a system management server, comprising: 
a processor, a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising: (Fig. 1 [0022] an application server 22 that resides on a computer connected to a computer network 25. The application server 22 runs software programs that provide the functionalities of the incident reporting system. Note: a computer inherently comprise a processor and a memory):
receiving incident data associated with the incident and identification information associated with at least one survey participant ([0013] Fig.4 n electronic incident report form with multiple fields and tabs to be filled by a user to create an incident report. [0023] an electronic form or template for an incident report, which the user can use to generate the report … each incident report has a routing profile that specifies a chain of reviewers for that report. After an incident report 44 is created, it is submitted to the application server 22 … distributes the incident report to the reviewers. [0034] specifying a routing profile … each reviewer are clearly identified. [0035] specifying the routing profile, a plurality of pre-defined routing profiles may be presented for selection by the user … Routing Profile field 85, the program displays in a drop-down box 86 a list of pre-defined routing profiles (see name/identification of routing profiles 85 on fig. 5 and supervisor/manager (reviewers) on fig.6) … pre-defined routing profiles based on the user identification. Note: incident reviewers is at least one survey participant; pre-defined routing profile (“AIG AG Houston Campus” – see fig.7) is identification information; a routing profile that specifies a chain of reviewers is identification information associated with at least one survey participant); and
after receiving the incident data generating a post-incident survey based on the incident data ([0031] report generation program running on the application server 22. [0023] an electronic form or template for an incident report, which the user can use to generate the report … each incident report has a routing profile that specifies a chain of reviewers for that report. After an incident report 44 is created, it is submitted to the application server 22, which stores the report in its database 30. The application server 22 then distributes the incident report to the reviewers (e.g., the users 38 and 40). Note: incident report is post-incident survey; After an incident report 44 is created, it is submitted to the application server 22. The application server 22 then distributes the incident report to the reviewers (e.g., the users 38 and 40) is after receiving the incident data generating a post-incident survey based on the incident data (submitted to the application server 22 is receiving the incident data; distributes the incident report to the reviewers is generating a post-incident survey) comprising:
identifying a plurality of survey questions stored in a database to include in the post-incident survey, wherein identifying the plurality of survey questions comprises applying application criteria statements associated with respective survey questions of the plurality of survey questions to the incident data to determine whether the respective survey questions are relevant to the incident ([0041] When the reviewer reviews an incident report, she goes through the report and identifies any item in the report that should be modified or corrected. A manager or director reviewing an incident report has four options. First, the reviewer can accept the report. In that case, the application server modifies the status data for that incident report to indicate completion of review by that reviewer, and forwards the report to the next reviewer identified in the routing profile. It also sends a notification to the previous sender regarding the acceptance. Second, a director has the option to forward an incident report to other managers for their review. Commends may be attached to the forwarded report. Third, a manager or director can make changes to the report before accepting or forwarding the report. Fourth, if any change is required, the reviewer may "reject" the report, and send the report with comments back to the previous sender in the routing profile … The application server 22 also keeps track of the review process by recording which reviewer in the routing profile has reviewed the report … Note: modifies the status data, comments, make changes to fields/questions of report (see fig.4) based on the modified or corrected of reviewers are plurality of survey questions)
automatically completing a first subset of the plurality of survey questions by executing auto-populate instructions associated with the respective survey questions of the first subset ([0041] the reviewer may "reject" the report, and send the report with comments back to the previous sender in the routing profile. The previous sender then makes the changers and resubmits the report. [0030] If the report is an existing one, the fields are populated with data that were already entered)
storing the respective retrieved answers in association with the post-incident survey in a memory accessible by the system management server ( [0041] The application server 22 also keeps track of the review process by recording which reviewer in the routing profile has reviewed the report. By storing the progress tracking data for the incident reports in the database, the incident reporting system provides an audit trail for each incident report. [0023] The application server 22 keeps track of the review progress and all the changes made to the report and actions taken on the report, and logs data creation, reading, update, and deletion by individual users in the database 30 to allow the monitoring and auditing or the report review process)
transmitting a second subset of the plurality of survey questions to one or more respective computing devices associated with at the least one survey participant based on the identification information ([0041] First, the reviewer can accept the report. In that case, the application server modifies the status data for that incident report to indicate completion of review by that reviewer, and forwards the report to the next reviewer identified in the routing profile … Second, a director has the option to forward an incident report to other managers for their review)

Olivarez teaches survey questions to the incident data ([0016] filling out an incident report form, that may comprise … the incident assessment comprising a user's answers and responses to a series of questions and prompts ; producing an incident report form, the incident report form being produced based upon the user's answers and responses to the series of questions and prompts)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Olivarez and apply them on the teachings of Caldwell to further implement survey questions to the incident data.  One would be motivated to do so because in order to improve better system and method to provide incident report form comprise the incident assessment comprising a user's answers and responses to a series of questions and prompts; producing an incident report form, the incident report form being produced based upon the user's answers and responses to the series of questions and prompts (Olivarez, [0016]).
Regarding to claim 22:
The system of claim 21, where operations comprise:
receiving respective answers associated with the respective survey questions of the second subset from the one or more respective computing devices (Caldwell [0041] the reviewer reviews an incident report … modified or corrected … the application server modifies the status data for that incident report to the application server 22 keeps track of all changes made to the report, and logs the changers in its database 30); and
generating a post-incident report comprising (Caldwell [0023] The application server 22 then distributes the incident report to the reviewers (e.g., the users 38 and 40): at least a portion of the incident data (Caldwell, [0013] Fig.4 an electronic incident report form with multiple fields and tabs to be filled by a user to create an incident report); the respective retrieved answers to the first subset (Caldwell, [0032] FIG. 4, the data in the Report Numbers and Status fields 71, 72 are generated automatically by the program once the document is saved. [0036] a user accessing the incident report can see the review status (Status fields 71) of the report. [0038] the user can save the report as "pending" … The local manager will have the ability to see pending reports, so that he can see the status of an incident report. see fig .7 displays retrieving report Numbers, Status fields, name of the user creating the report (those are generated automatically).[0016] FIG. 7 shows … an incident report submitted for review. [0023] The application server 22 then distributes the incident report to the reviewers (e.g., the users 38 and 40). [0039] the application server 22 saves the report in its database 30, and forwards the report to the first reviewer (e.g., the site manager 38); and at least a portion of the respective received answers to the second subset (Caldwell, [0031] The electronic incident report form contains multiple pages … some of them are to be entered by the user 36. [0023] The application server 22 then distributes the incident report to the reviewers (e.g., the users 38 and 40). [0039] the application server 22 saves the report in its database 30, and forwards the report to the first reviewer (e.g., the site manager 38). Fig. 7 displays the incident report including data fields entered by the user)
Regarding to claim 24:
The system of claim 21, wherein each application criteria statement of the application criteria statements comprises a query and target data and applying the application criteria statement to the incident data comprises executing the query against the the incident data to determine whether the incident data includes the target data (Caldwell, Figs 5-6 shows report form comprises routing profile (application criteria statement) specifies to reviewers. [0023] each incident report has a routing profile that specifies a chain of reviewers for that report. After an incident report 44 is created, it is submitted to the application server 22 … The application server 22 then distributes the incident report to the reviewers (e.g., the users 38 and 40) in the order specified in the routing profile. Fig. 5 [0035] the incident report form page 70 of the General tab has a Routing Profile field 85 … a drop-down box 86 a list of pre-defined routing profiles. The user can scroll down the list and select a routing profile.  Note: routing profile 85 is a query ; Server distributes to reviewers specified in the routing profile 85 is executing the query. A drop-down box 86 a list of pre-defined routing profiles of drop-down box 86 is target data. [0034] By specifying a routing profile for each incident report, the chain of reviewers for that report.. [0022] The application server 22 runs software programs that provide the functionalities of the incident reporting. Note: after a report is submitted, the application server 22 then distributes (runs software programs) the incident report to the reviewers in the order specified in executing the query against the target data within the incident data)
Regarding to claim 25:
The system of claim 21, wherein the operations comprise transmitting the first subset of the plurality of survey questions with the second subset (Caldwell, [0023] After an incident report 44 is created, it is submitted to the application server 22, which stores the report in its database 30. The application server 22 then distributes the incident report to the reviewers (e.g., the users 38 and 40) in the order specified in the routing profile. Fig. 7 shows report Numbers, Status fields, name of the user creating the report (those are generated automatically), and wherein the first subset of the plurality of survey questions is auto-populated with the respective retrieved answers before being transmitted (Caldwell, [0038] When saved as "pending," the report can be re-accessed, and information may be amended or added at a later date. [0030] If the report is an existing one, the fields are populated with data that were already entered). [0030] The user may choose Save as Pending or Save and Submit. Note: a new report is created with auto-filled data, save and submit to reviewers is the first subset of survey questions is auto-populated with the respective retrieved answers before being transmitted)
Regarding to claim 26:
The system of claim 21, wherein the operations comprise:
receiving one or more user inputs from a user computing device (Caldwell, Fig. 7, [0024] user logs in, the access to the incident reporting data … what changes the user is allowed to make. [0025] use the electronic form provided by the application server 22 … change the data fields or scroll-down menu selection in the electronic report form … fill in the "Approved by" data field before the report can be submitted up along the hierarchy for further review.  [0041] A manager or director reviewing an incident report has four options. First, the reviewer can accept the report. In that case, the application server modifies the status data for that incident report to indicate completion of review by that reviewer … a manager or director can make changes to the report before accepting or forwarding the report … The previous sender then makes the changers and resubmits the report. Once an incident report has been submitted, the application server 22 keeps track of all changes made to the report, and logs the changers in its database 30. The application server 22 also keeps track of the review process by recording which reviewer in the routing profile has reviewed the report. Note: user/reviewer uses the form provided by server to make change and the server keep track the change to data base is receive one or more user inputs from a user computing device); and
adding, modifying, or removing a particular survey question of the plurality of survey questions, a particular application criteria statement, or a particular auto-populate instruction in the database, or any combination thereof, based on the received one or more inputs (Caldwell, Fig. 7, [0041] A manager or director reviewing an incident report has four options. First, the reviewer can accept the report. In that case, the application server modifies the status data for that incident report to manager or director can make changes to the report before accepting or forwarding the report … The previous sender then makes the changers and resubmits the report. Once an incident report has been submitted, the application server 22 keeps track of all changes made to the report, and logs the changers in its database 30. The application server 22 also keeps track of the review process by recording which reviewer in the routing profile has reviewed the report. [0025] use the electronic form provided by the application server 22 … change the data fields or scroll-down menu selection in the electronic report form … fill in the "Approved by" data field before the report can be submitted up along the hierarchy for further review. Note: the report form (see fig.7) is a particular application criteria statement; scroll-down menu selection is a particular application criteria statement; make changes to the report form and select scroll-down menu is modify a particular application criteria statement, a particular application criteria statement; make change on a field of report is modify a particular survey question. Also seeFig.6, [0036] the user may create a new routing profile … allows the user to add, edit, or delete a step from the list in the Steps pane, or move a step up and down the list)
Regarding to claim 27:
The system of claim 21, wherein the application criteria statements associated with the respective survey questions define whether the respective survey questions are mandatory in the post-incident survey (Caldwell, [0008] requiring a routing profile for each incident report. Fig. 5 “priority” [0032] Unless a priority level is selected, the program does not allow the user to select a routing profile Each step requires an action … The actions include, for example, Create & Submit, Forward Link, Manager Review, create investigation, and Director Review … The Routing Set Up Information pane 106 includes fields for identifying the supervisor, manger, DGI/DGP, the facility security officer, the director, and Chief Security Office that may be selected as reviewers for the report. [0028] The My Action pane 52 contains a list of all incident reports that have actions requirements for the user to undertake … the manager may reject the report … The user can click the corresponding entry in the My Actions pane 52 to pull up the incident report to make corrections and resubmit it to the manager. Note: routing profile (with routing setup for identifying reviewers – see fig. 6) is required and/or actions are required and/or priority level is survey question is mandatory. See spec [[0078] a post incident review is required) 
Regarding to claim 28:
[Rejection rationale for claim 21 is applicable].
Regarding to claim 30:
	a timeline associated with a history of updates to the incident (Caldwell [0007] incident reporting that enables tracking of the up-to-date review status of incident reports and facilitates auditing of the report reviews. see fig. 7 “report date/time”, “submitted”. “starting and ending date/time of incident”. See fig. 12 “date/time”. Fig. 8 “case open date” Fig. 9 “approval date”. [0045] The user can view the incident reports sorted according to different attributes of the reports, such as Date/Time, Person, Action, etc);
 [Rejection rationale for claim 22 is applicable].
Regarding to claim 31:
The non-transitory, computer-readable storage medium of claim 30, wherein the post-incident report comprises information associated with an analysis of the incident and resolution of the incident (see Caldwell, fig.8 shows an incident report comprising report/case number, the status, case open date, submitter’s name. [0042] the application server 22 presents a case investigation form 123, as shown in FIG. 8 … FIG. 9. This page contains fields showing data identifying the investigation, a Case Synopsis field 132 for the user to enter a case synopsis, and a Case Details field for the user to provide a detailed description of the incident and how it is handled)
Regarding to claim 32:
The non-transitory, computer-readable storage medium of claim 28, wherein the plurality of survey questions are identified based on a category of the incident or a criticality of the incident ([0032] The Priority field 73 is used to specify the priority level of the report. The user has three selections from the drop-down box: High, Medium, and Low. A low priority means that the report is for local distribution only. A report of the medium priority may require reviews by local managers and a regional director. A high priority may require a total regional distribution. Note required the survey questions are identified based on a criticality of the incident).
Regarding to claim 33:
[Rejection rationale for claim 27 is applicable].
Regarding to claim 34:
receive respective confirmation of the respective retrieved answers from the respective computing devices (Caldwell, [0038] The local manager will have the ability to see pending reports, so that he can see the status of an incident report. [0041] FIG. 7 shows a submitted incident report 120 as seen by a reviewer … the reviewer reviews an incident report … modified or corrected … A manager or director reviewing an incident report has four options. First, the reviewer can accept the report. In that case, the application server modifies the status data for that incident report to indicate completion of review by that reviewer, and forwards the report to the next reviewer identified in the routing profile. It also sends a notification to the previous sender regarding the acceptance. Second, a director has the option to forward an incident report to other managers for their review. Commends may be attached to the forwarded report. Third, a manager or director can make changes to the report before accepting or forwarding the report. Fourth, if any change is required, the reviewer may "reject" the report, and send the report with comments back to the previous sender in the routing profile. Note: A reviewer reviewing an incident report can accept/forward/reject/modify the report (comprising auto-filled data fields - status field, report number, Report field , the application server sends modifies the status data for that incident report to indicate completion, send a notification for acceptance based on an reviewer’s action are obviously teach receive respective confirmation of the retrieved answers).
[Rejection rationale for claim 25 is applicable].
Regarding to claim 36:
[Rejection rationale for claim 21 is applicable].
Regarding to claim 37:
[Rejection rationale for claim 22 is applicable].
Regarding to claim 39:
[Rejection rationale for claim 25 is applicable].
Regarding to claim 40:
[Rejection rationale for claim 34 is applicable].
Regarding to claim 41:
The system of claim 21, wherein the incident data is received from a configuration management database associated with the communications network Fig. 1, ([0022] The application server 22 operates as a web server to present various interface screens to facilitate the creation and review of incident reports, as . The application server includes one or more databases 30, 32 for storing various types of data, such as data related to the incident reporting and investigation, user profiles identifying role-based rights to access incident reporting data. [0013] Fig.4 n electronic incident report form (web server) with multiple fields and tabs to be filled by a user to create an incident report. [0023] an electronic form or template for an incident report, which the user can use to generate the report … each incident report has a routing profile that specifies a chain of reviewers for that report. After an incident report 44 is created, it is submitted to the application server 22 … distributes the incident report to the reviewers. Note: create and submitted to the application server 22 via a web server in the database is the incident data is received from a configuration management database)

Claims 23, 29, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (US20070294258)hereafter referred to as Caldwell, in view of Olivarez (US 20120078662) hereafter referred to as Olivarez, further in view of Venkatesan (US20130036413) hereafter referred to Venkatesan
Regarding to claim 23:
Caldwell-Olivarez teaches The system of claim 21, 
Caldwell-Olivarez wherein the operation comprise generating the post-incident survey in response to receiving an alert indicating that the incident has been resolved ([0041] A manager or director reviewing an incident report has four options. First, the reviewer can accept the report. In that case, the application server modifies the status data for that incident report to indicate completion of review by that reviewer, and forwards the report to the next reviewer identified in the routing profile. Note: the reviewer can accept is receiving by the server an alert indicating that the incident has been resolved)
Caldwell-Olivarez does not explicitly disclose receiving an alert indicating that the incident has been resolved.
Venkatesan teaches wherein the operation comprise generating the post-incident survey in response to receiving an alert indicating that the incident has been resolved ([0012] a case status server receives a notification event indicating that a bug in an application has been fixed. The associated customer support request is updated to reflect the bug fix, triggering a notification e-mail that is automatically and directly sent to the customer, customer representative, and/or another case owner. Fig2, 210-212, [0025] case status server 150 is configured to "listen" for event notifications … relating to a bug-fix associated with a particular application [0027] The bug-fix notification may take a variety of forms … the customer report request includes a "case comments" section in which case status server 150 can note that the bug has been fixed. When the associated case comments are updated to reflect the bug fix, the notification e-mail is automatically and directly sent to the customer … The bug-fix notification email may include, for example, an identification of the bug, the case number, the status of the bug, the release number associated with the bug-fix, and other such information that might be helpful to the customer (see Caldwell, fig.7 shows an incident report comprising report/case number, the status, and other information). generate the post-incident report)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Venkatesan and apply them on the teachings of Caldwell-Olivarez to further implement wherein the operation comprise generating the post-incident survey in response to receiving an alert indicating that the incident has been resolved.  One would be motivated to do so because in order to improve better system and method to provide server receives a notification event indicating that a bug in an application has been fixed and the notification e-mail is automatically and directly sent to the customer. The bug-fix notification email may include, for example, an identification of the bug, the case number, the status of the bug, the release number associated with the bug-fix, and other such information (Venkatesan, [0012][0027).
Regarding to claim 29:
[Rejection rationale for claim 23 is applicable].
Regarding to claim 38:
[Rejection rationale for claim 23 is applicable].

Conclusion
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an 
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
 can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449      

/NICHOLAS P CELANI/           Examiner, Art Unit 2449